ORDER
The Disciplinary Review Board on October 28,1998, having filed with the Court its decision concluding that SHARON R. AUER-BACHER of ENGLEWOOD, who was admitted to the bar of this State in 1986, should be reprimanded for violating RPC 1.7 (conflict of interest) and RPC 5.5 (engaging in the unauthorized practice of law), and good cause appearing;
It is ORDERED that SHARON R. AUERBACHER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*553ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.